Citation Nr: 0023462	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1969 to 
February 1972.  He also had approximately three and one-half 
months of other verified service prior to this period of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1988 and November 1989 rating decisions 
of the Department of Veteran Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the appellant's 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.

In June 1997, the Board remanded this case for additional 
evidentiary development. The RO has since completed the 
requested development, and the Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's available service medical records do not 
show hearing loss or tinnitus during service or within the 
first post service year.  

3.  The veteran's discharge examination, performed in January 
1972, noted essentially a normal audiological evaluation and 
also noted that the veteran's ears were normal.

4.  Post service VA examinations of the ears, nose and 
throat, performed in October 1972 and in February 1974, were 
silent as to any complaints or diagnoses of hearing loss or 
tinnitus.  

5.  The first post service medical evidence noting a 
diagnosis of hearing loss or tinnitus was in August 1994, 
over 22 years after the veteran's discharge from active duty 
service.

6.  There is no medical opinion, or other competent evidence, 
linking a current hearing loss or tinnitus to his active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and a sensorineural hearing loss 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991); 38 C.F.R. § 3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

The Board notes that the RO has made a valiant effort to 
obtain all of the veteran's service medical records.  
Although most of his service medical records appear to have 
been located, medical records relating to treatment received 
by the veteran following his alleged injury during training 
exercises in April 1970 remain missing.  In this regard, the 
August 1999 response from the National Archives and Records 
Administration indicates that these records are not on file.  
In addition, following a thorough review of the veteran's 
claims file, a VA military records specialist, in an October 
1999 statement, indicated that he did not believe these 
records were obtainable.  Consequently, in reaching this 
decision, the Board fully acknowledges and accepts its 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


II.  Factual Background

The veteran served on active duty in the United States Army 
from July 1969 to February 1972.  The veteran also has three 
and one-half months of verified active duty service prior to 
this term of duty.  The report of the veteran's entrance 
examination performed in March 1969 noted essentially normal 
findings throughout.  An audiological evaluation performed at 
that time revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0

-5
LEFT
5
-5
-5

10

A review of the veteran's available service medical records 
revealed treatment for a variety of conditions, but no 
complaints of or treatment for hearing loss or tinnitus.  In 
January 1972, the veteran's discharge examination was 
conducted.  The report of this examination noted a diagnosis 
of allergic rhinitis.  Physical examination of the veteran's 
ears was reportedly normal.  An audiological evaluation 
performed at that time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A medical history report, completed at that time, noted that 
the veteran's history of experiencing sinusitis and hay 
fever.  He denied having experienced any ear trouble or 
hearing loss.

In February 1972, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking entitlement 
to service connection for allergic rhinitis.  No reference to 
hearing loss or tinnitus was indicated.

In October 1972, a VA examination of the ears, nose and 
throat was conducted.  The report of this examination noted 
the veteran's complaints of watering eyes, sneezing and 
headaches.  Physical examination of the veteran's ears 
revealed the tympanic membranes to be intact and clear.  The 
report concluded with an impression of allergic rhinitis, 
rule out sinusitis.

In February 1974, a second VA examination of the ears, nose 
and throat was conducted.  The report of this examination 
noted the veteran's complaints of nasal stuffiness.  Physical 
examination of the ears revealed the tympanic membranes to be 
intact, bilaterally.  The report concluded with a diagnosis 
of probable allergic rhinitis.  

Outpatient treatment reports, dated from November 1975 
through May 1997, were retrieved from VA medical centers in 
San Antonio, Texas and in New Orleans, Louisiana.  A review 
of these treatment records revealed treatment for a variety 
of conditions.  In September 1978, a VA general physical 
examination was conducted.  The report of this examination 
noted the veteran's complaints of "periodic loss of hearing 
in my left ear."  The examination report further stated, in 
part:

As a result of a training exercise at Ft. 
Huachua, Ariz. in April 1970, I suffered 
the loss of hearing in my left ear for 5 
days.  In May 1970, I was heldover in 
Oakland Calif. For 2 weeks prior to 
overseas duty in Vietnam because of an 
ear infection in my left ear.

Physical examination revealed, in pertinent part, that the 
veteran's ears were "normal" and that his hearing was 
"equal."  The report concluded with diagnoses of allergic 
rhinitis and nasal septal defect.

In October 1988, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for "hearing problems."  Although requested by the 
form, no post service medical evidence showing treatment for 
this condition was listed.  

A treatment report, dated in January 1991, noted the 
veteran's complaints of a cold.  Physical examination 
revealed, in pertinent part, that his ears were normal.  
Medical treatment reports, dated in May 1992 and in August 
1992, noted that the veteran's tympanic membranes were clear.  
In January 1994, a VA examination of the nose and throat was 
conducted.  The report of this examination noted that the 
veteran's ears were "okay."  

A treatment report, dated in August 1994, noted the veteran's 
narrative history of noise exposure while in the military.  
It also noted his current complaints of tinnitus.  The report 
concluded with an assessment of tinnitus.  A treatment report 
from the ear, nose and throat clinic, dated in October 1994, 
noted the veteran's complaints of tinnitus and his narrative 
history of noise exposure while in the military.  The report 
also indicated that an audiogram was performed and found to 
be "perfectly normal."  A January 1995 treatment report noted 
the veteran's complaints of tinnitus ever since an "accident 
in service."  Physical examination of the ears was 
"completely unremarkable," and his audiological evaluation 
was within normal limits.

In August 1998, the veteran submitted a statement in support 
of his claim.  In his statement, the veteran discussed an 
inservice accident in which an artillery simulator device was 
detonated close to him during a training exercise at Fort 
Huachua, Arizona.  The veteran alleges that, as a result of 
this incident, he sustained injuries to both of his ears.  A 
buddy statement, dated in March 1997, also discussed the 
incident involving the veteran, including his exposure to an 
exploding artillery simulator device.  He also recalled the 
veteran's inservice complaints of ringing in his ears "for 
several days following the incident."

III.  Analysis

The veteran's claims for service connection for bilateral 
hearing loss and for tinnitus are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim that is plausible.  The veteran claims 
that he was exposed to acoustic trauma during service and 
that he has continued to experience symptoms from this 
injury, including tinnitus and hearing loss, ever since.  The 
Board accepts the veteran's exposure to acoustic trauma as 
true and notes that a lay statement is of record 
corroborating this claim.  There is current medical evidence 
of record noting a diagnosis of tinnitus.  The Board also is 
cognizant that tinnitus may occur as a symptom of many ear 
disorders, including infectious processes, a sensorineural 
hearing loss, noise-induced hearing loss, and acoustic 
trauma.  See The Merck Manual 1622 (13th ed. 1977).  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he developed bilateral 
hearing loss and tinnitus as the direct result of acoustic 
trauma sustained during service.  Specifically, he alleges 
that he sustained these conditions secondary to acoustic 
trauma from an exploding artillery simulator device.  
Accordingly, the determinative issues presented herein are: 
(1) whether the veteran developed a chronic disability during 
service and, if so, (2) whether this current disability is 
etiologically related to his service.  As the veteran's 
alleged inservice injury was not sustained in combat, the 
presumption under 38 U.S.C.A. §1154 does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that either chronic hearing loss or tinnitus were 
incurred during service or that a sensorineural hearing loss 
was shown within the first post service year.  Although the 
Board accepts the veteran's contention regarding his close 
proximity to an exploding artillery simulator device during 
training exercises, and although the Board is willing to 
acknowledge that the veteran may very well have experienced 
ringing in the ears and a loss of hearing acuity immediately 
after the incident, there is no objective evidence that he 
sustained a chronic hearing loss or chronic tinnitus as a 
result of this incident.  Despite the RO's attempts to gather 
additional evidence, there are no inservice treatment reports 
showing treatment for or complaints of hearing loss or 
tinnitus.  The veteran's discharge examination in January 
1972 noted essentially a normal audiological evaluation.  
Physical examination, performed at that time, indicated that 
his ears were normal.  Neither the veteran's discharge 
examination report and his entrance examination report dated 
in March 1969 noted loss in hearing acuity.  In his medical 
history report completed in January 1972 the veteran denied 
having previously experienced any ear trouble or hearing 
loss.  

Following his discharge from service in February 1972, the 
veteran filed an Application for Compensation or Pension, VA 
Form 21-526, seeking entitlement to service connection for 
allergic rhinitis.  No reference to any hearing loss or 
tinnitus was indicated.  Post service VA examinations of the 
ears, nose and throat, performed in October 1972 and in 
February 1974, were also silent as to any complaints or 
diagnosis of hearing loss or tinnitus.  Thus, the Board 
concludes that the medical evidence of record does not show 
either chronic bilateral hearing loss or tinnitus to have 
been present during service or within the first post service 
year.

The Board also notes that there is no clear and competent 
evidence of a current hearing loss disorder.  A treatment 
report from VA's ear, nose and throat clinic, dated in 
October 1994, noted that the veteran's audiogram was found to 
be "perfectly normal" although the specific results of the 
audiogram are not of record.  A January 1995 treatment report 
noted that physical examination of the veteran's ears was 
"completely unremarkable," and his audiological evaluation 
was within normal limits.  

The veteran has failed to establish the required nexus 
between a current disability and his active duty military 
service.  See Caluza, 7 Vet. App. at 506, Dean v. Brown, 8 
Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. App. 240 
(1996).  The veteran's statements and testimony are not 
competent evidence to establish the etiology of a current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not shown to be a 
physician, he is not competent to make a determination that a 
current hearing loss disorder and tinnitus resulted from an 
inservice incident of acoustic trauma over 30 years ago. See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  

A review of the veteran's post service medical evidence 
revealed no objective support for the showing of continuity 
of an inservice hearing loss or tinnitus disorder.  As noted 
above, the veteran filed a claim for service connection for 
allergic rhinitis in February 1972.  No reference to any 
hearing loss disorder or tinnitus was indicated.  Subsequent 
VA ears, nose and throat examinations, performed in October 
1972 and in February 1974, were also silent as to any 
complaints of or diagnosis of hearing loss or tinnitus.  The 
first post service complaints of hearing loss or tinnitus 
were not until his VA examination in September 1978, over six 
years after the veteran's discharge from active duty service.  
In that examination, the veteran complained of "periodic loss 
of hearing in my left ear."  Physical examination revealed, 
however, that his ears were "normal" and that his hearing was 
"equal."  No diagnosis of hearing loss or tinnitus was 
recorded.  The first post service diagnosis of either hearing 
loss or tinnitus was not until August 1994, over 22 years 
after the veteran's discharge from the service.  Although 
some of his subsequent treatment reports noted his inservice 
history of noise exposure, there is no medical opinion 
attributing the veteran's current tinnitus or hearing loss to 
his active duty service so long ago.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and for 
tinnitus. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Because the evidence is not evenly balanced, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

